SIXTH DIVISION
                                              June 29, 2007




Nos. 1-05-3273 and 1-05-3453

SHARON SIWEK,                            )    Appeal from the
                                         )    Circuit Court of
          Petitioner-Appellee and        )    Cook County
          Cross-Appellant,               )
                                         )
                                         )
     v.                                  )
                                         )
                                         )
THE POLICE BOARD OF THE CITY OF          )
CHICAGO; DEMETRIUS E. CARNEY;            )
SCOTT J. DAVIS; PHYLLIS L.               )
APPELBAUM; VICTOR GONZALEZ;              )    No. 04 CH 21040
PATRICIA C. BOBB; WILLIAM C.             )
KIRKLING, D.D.S; REV. JOHNNY L.          )
MILLER; ART SMITH; GEORGE M.             )
VELCICH; MARK IRIS, Executive            )
Director of the Police Board of          )
the City of Chicago; MICHAEL G.          )
BERLAND, Hearing Officer; and            )
PHILIP J. CLINE, Superintendent          )
of Police,                               )
                                         )    Honorable
          Respondent-Appellants and      )    Bernetta D. Bush
          Cross-Appellees.               )    Judge Presiding



     JUSTICE McNULTY delivered the opinion of the court:

     Sharon Siwek, a Chicago police department officer, was

discharged by the Police Board of the City of Chicago for

violating department rules prohibiting other employment while on

paid medical leave.   On administrative review, the circuit court

of Cook County reversed the termination and remanded her case to

the Board with instructions to impose a different sanction.     The

Board imposed a five-year suspension, and now appeals.   We
1-05-3273; 1-05-3453

reverse the order of the circuit court.

                            BACKGROUND

     The parties to the instant appeal do not dispute any of the

facts material to our review.   In June 2002, Officer Sharon

Siwek, then a veteran of more than 12 years' service with the

Chicago police department, was placed on the department's paid

medical disability roll due to back and foot injuries she

sustained in a car accident.    (The record before this court does

not reveal details of the accident and the parties do not suggest

that they are relevant to the instant appeal.)   Siwek received

full salary from the department until returning to work in April

2003.   Though some of the period was covered by payments not

attributable to medical leave, such as accrued vacation, Siwek
received medical disability payments for more than eight months.

During that period, she provided the department with numerous

reports from doctors advising that she should not yet return to

work.

     During that period, Siwek also found employment as a

security guard for the Chicago Board of Education.   She generally

worked a four-hour shift at a Chicago elementary school, usually

sitting at a desk at the front entrance of the school.   At the

time, Chicago police officers were subject to a general order

which prohibited "secondary employment," defined as "any extra-

Department activity for which any Department member is being

compensated in salary, wages or commissions or other things of


                                  2
1-05-3273; 1-05-3453

value for services performed for an employer or in a self-

employed status," while that officer was "on the Medical Roll for

any reason."

     In June 2004, the superintendent of police brought charges

against Siwek to the Police Board of the City of Chicago, seeking

Siwek's dismissal.   The superintendent alleged that Siwek had

maintained other employment while on medical leave, and in so

doing had violated department Rule 2, which prohibits "[a]ny

action or conduct which impedes the Department's efforts to

achieve its policy and goals or brings discredit upon the

Department"; Rule 6, which prohibits "[d]isobediance of an order

or directive, whether written or oral"; and Rule 23, which

prohibits "[f]ailure to obey Department orders concerning other
employment, occupation, or profession."

     At the Police Board hearing, Siwek conceded that she had

committed the actions alleged by the superintendent, that those

actions violated department rules that had been in force since

the year she joined the department, and that it had been her

obligation to know and abide by those rules.   In her defense,

Siwek argued that she had not been aware that her school

employment violated department rules.   The Board was presented

with documentary evidence of Siwek's record as a police officer,

including the number of awards she received and the fact that she

had been suspended five times for incidents occurring in the

period from August 1998 to April 2000, including a three-day


                                 3
1-05-3273; 1-05-3453

suspension in 2001 for an unspecified 1998 "medical roll"

violation and a 10-day suspension in 2001 for a 1999 incident of

insubordination.    The Board determined that Siwek was guilty of

the alleged rules violations and ordered her termination.

     Siwek filed a petition for administrative review of the

Board's decision in the circuit court of Cook County; the circuit

court, commenting that termination was "too severe" a sanction

for Siwek's conduct, reversed the Board decision and remanded the

case to the Board with directions to impose a penalty other than

termination.    The Board stated that it had "again considered the

evidence in this case, including the testimony, exhibits, and the

Respondent's complimentary and disciplinary history," and that it

remained "convinced that Police Officer Sharon Siwek's conduct
renders her unfit for employment as a Police Officer with the

Department of Police of the City of Chicago."    Explicitly noting

that its sanction on remand was solely to comply with the circuit

court's order, and encouraging the superintendent to seek

appellate review of that order, the Board suspended Siwek for

five years.    The circuit court confirmed its approval of the

five-year suspension, and the superintendent and the Board

brought the instant appeal.    Siwek also filed a notice of appeal,

announcing her intent to seek review of the suspension, and we

consolidated the two appeals.

                              ANALYSIS

          Appellate review of an administrative agency's


                                  4
1-05-3273; 1-05-3453

discharge decision generally requires a two-stage analysis: a

determination of whether the agency's factual findings are

contrary to the manifest weight of the evidence and a

determination of whether those findings provide a sufficient

basis for the agency's conclusion that cause for termination does

or does not exist.     Sangirardi v. Village of Stickney, 342 Ill.

App. 3d 1, 17 (2003); Kappel v. Police Board of the City of

Chicago, 220 Ill. App. 3d 580, 588 (1991).    Since the propriety

of the Board's findings is not at issue in the instant case, our

focus here is on the findings' sufficiency as a basis for the

termination decision.

     In our review of an administrative discharge decision, "we

may not consider whether we would have imposed a more lenient
disciplinary sentence"; instead, our review "is limited to a

determination of whether the Board acted unreasonably or

arbitrarily by selecting a type of discipline that was

inappropriate or unrelated to the needs of the service."     Krocka

v. Police Board of the City of Chicago, 327 Ill. App. 3d 36, 48

(2001), citing Wilson v. Board of Fire & Police Commissioners,

205 Ill. App. 3d 984, 992 (1990).

     Illinois courts have recognized that police departments, as

paramilitary organizations, require disciplined officers to

function effectively, and have accordingly held that the

promotion of discipline through sanctions for disobedience of

rules, regulations and orders is neither inappropriate nor


                                  5
1-05-3273; 1-05-3453

unrelated to the needs of a police force. Sangirardi v. Village

of Stickney, 342 Ill. App. 3d 1, 17 (2003); Haynes v. Police

Board of the City of Chicago, 293 Ill. App. 3d 508, 512-13

(1997).   An officer's violation of a single rule has long been

held to be a sufficient basis for termination.    Kinter v. Board

of Fire & Police Commissioners, 194 Ill. App. 3d 126, 134 (1990);

King v. City of Chicago, 60 Ill. App. 3d 504, 508 (1978);

Moriarty v. Police Board of the City of Chicago, 7 Ill. App. 3d
978, 982 (1972).

     Siwek contends that the Board's decision to terminate her

was arbitrary and unreasonable, and seeks to support that

contention with citations to Illinois precedents in which police

officers whose conduct was arguably worse than hers received less
severe sanctions.   However, the fact that different individuals

have been disciplined differently is not a basis for concluding

that an agency's disciplinary decision is unreasonable; such

conclusions are appropriate when individuals receive different

discipline in a single, identical, "completely related" case.

Launius v. Board of Fire & Police Commissioners, 151 Ill. 2d 419,

441-42 (1992).   Siwek concedes that no completely related case

exists as a basis for comparison to the discipline she received

for her conduct.    We are therefore unpersuaded by her assertion

that sanctions imposed in other cases show the Board's initial

termination decision to be arbitrary or unreasonable.

     Siwek also contends that the Board acted arbitrarily in


                                  6
1-05-3273; 1-05-3453

failing to find that evidence of her good character and conduct

was sufficient to mitigate against imposition of the extreme

sanction of termination.   We disagree.    An administrative agency

need not give mitigating evidence sufficient weight to overcome a

termination decision, and a discharge decision made despite the

presentation of such evidence is not, without more, arbitrary or

otherwise erroneous.   Kappel v. Police Board of Chicago, 220 Ill.

App. 3d 580, 596-97 (1991).

                              CONCLUSION

     For the foregoing reasons, we conclude that the Board's

initial termination decision was not erroneous.    The order of the

circuit court of Cook County vacating that termination and

mandating imposition of a different sanction is accordingly
reversed, and the cause is hereby remanded to that court with

directions to reinstate the Board's initial order.    In light of

that disposition, Siwek's appeal regarding the propriety of the

five-year suspension imposed by the Board on remand is dismissed

as moot.

     No. 1-05-3273, Reversed and remanded with directions.

     No. 1-05-3453, Appeal dismissed.

     JOSEPH GORDON and O'MALLEY, JJ., concur.




                                  7